DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Jones, Jr. (US 20180052501 A1) teaches a head mounted display device having diffractive structures exhibiting different diffraction efficiency regions formed by grayscale lithography (¶514-520) but does not explicitly show a holographic display device comprising: a display panel for emitting a first image light comprising a first color light and a second color light; and a diffraction component on an optical path of the first image light, the diffraction component configured for diffracting the first color light at a first diffraction efficiency and diffracting the second color light at a second diffraction efficiency, the first diffraction efficiency being different from the second diffraction efficiency, the first color light and the second color light diffracted by the diffraction component being mixed to be a second image light for generating holographic images; wherein a ratio of intensity of the first color light to intensity of the second color light in the first image light is inversely proportional to a ratio of the first diffraction efficiency to the second diffraction efficiency if the first color light and the second color light in the first image light is emitted at a same grayscale value, such that the first color light and the second color light in the second image light have a same intensity.
In re 11, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. . Specifically, the best prior art Jones, Jr. (US 20180052501 A1) teaches a head mounted display device having diffractive structures exhibiting different diffraction efficiency regions formed by grayscale lithography (¶514-520) but does not explicitly show a holographic display device comprising: a display panel for emitting a first image light for displaying two-dimensional images, the first image light comprising a first color light and a second color light; and a diffraction component on an optical path of the first image light, the diffraction component configured for diffracting the first color light at a first diffraction efficiency Page 16 of 20and diffracting the second color light at a second diffraction efficiency, the first diffraction efficiency being different from the second diffraction efficiency, the first color light and the second color light diffracted by the diffraction component being mixed to be a second image light for generating holographic images; wherein a ratio of intensity of the first color light to intensity of the second color light in the first image light is inversely proportional to a ratio of the first diffraction efficiency to the second diffraction efficiency if the first color light and the second color light in the first image light is emitted at a same grayscale value, such that the first color light and the second color light in the second image light have a same intensity.
In re 2-10, 12-18, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872